15-3533
Jin v. Sessions
                                                                                    BIA
                                                                               Cheng, IJ
                                                                            A200 163 801
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
BY COUNSEL.

     At a stated term of the United States Court of Appeals for
the Second Circuit, held at the Thurgood Marshall United States
Courthouse, 40 Foley Square, in the City of New York, on the
16th day of March, two thousand seventeen.

PRESENT:
         ROBERT D. SACK,
         REENA RAGGI,
         SUSAN L. CARNEY,
              Circuit Judges.
_____________________________________

HONGLAN JIN,
         Petitioner,

                  v.                                              No. 15-3533
                                                                  NAC
JEFFERSON B. SESSIONS, III,
UNITED STATES ATTORNEY GENERAL,
         Respondent.*
_____________________________________
FOR PETITIONER:          Thomas D. Barra, Esq., New York,
                         New York.

FOR RESPONDENT:                    Benjamin C. Mizer, Principal Deputy
                                   Assistant Attorney General; Shelley
                                   R. Goad, Assistant Director; Russell


* Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
Attorney General Jefferson B. Sessions, III is automatically
substituted for former Attorney General Loretta E. Lynch as
Respondent.
                           J.E.   Verby,   Senior    Litigation
                           Counsel,   Office   of   Immigration
                           Litigation, United States Department
                           of Justice, Washington, D.C.

     UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

     Petitioner Honglan Jin, a native and citizen of the

People’s Republic of China, seeks review of the BIA’s affirmance

of   an   Immigration   Judge’s       (“IJ’s”)   denial   of   asylum,

withholding of removal, and relief under the Convention Against

Torture (“CAT”).    See In re Honglan Jin, No. A200 163 801

(B.I.A. Oct. 20, 2015), aff’g No. A200 163 801 (Immig. Ct. N.Y.C.

May 22, 2014).

     Under the circumstances of this case, we review both the

IJ’s and the BIA’s opinions “for the sake of completeness,”

Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

2006), applying well established standards of review.             See

8 U.S.C. § 1252(b)(4)(B); Chuilu Liu v. Holder, 575 F.3d 193,

196 (2d Cir. 2009).      In so doing, we assume the parties’

familiarity with the underlying facts and procedural history

of this case, which we reference only as necessary to explain

our decision to deny the petition for review.

                                  2
     The agency did not err in finding that Jin failed to satisfy

her burden of proof because she did not submit corroborating

statements from fellow Falun Gong practitioners or evidence

that Chinese officials are aware or likely to become aware of

her practice of Falun Gong.

     “The testimony of the applicant may be sufficient to

sustain the applicant’s burden without corroboration, but only

if   the   applicant   satisfies   the   trier   of   fact   that   the

applicant’s testimony is credible, is persuasive, and refers

to specific facts sufficient to demonstrate that the applicant

is a refugee.”    8 U.S.C. § 1158(b)(1)(B)(ii); see also Chuilu

Liu v. Holder, 575 F.3d at 196-97.

     Here, the agency reasonably required corroboration because

Jin’s testimony about her practice of Falun Gong lacked detail.

See 8 U.S.C. § 1158(b)(1)(B)(ii) (“Where the trier of fact

determines that the applicant should provide evidence that

corroborates otherwise credible testimony, such evidence must

be provided unless the applicant does not have the evidence and

cannot reasonably obtain the evidence.”); see also Chuilu Liu

v. Holder, 575 F.3d at 196-97.           Specifically, the agency

properly identified the missing evidence, noting that Jin had

not proffered testimony or written statements from any Falun


                                   3
Gong practitioners with whom she has practiced or protested.

Moreover, even if such witnesses were unavailable to attend a

hearing as Jin contended, she failed to compellingly explain

why they could not submit affidavits.    See Chuilu Liu v. Holder,
575 F.3d at 198 (“[T]he alien bears the ultimate burden of

introducing such evidence without prompting from the IJ.”).

     Alternatively, even assuming Jin established her practice

of Falun Gong, the agency reasonably concluded that she failed

to demonstrate a well-founded fear of persecution on that basis.

“[T]o establish a well-founded fear of persecution in the

absence of any evidence of past persecution, an alien must make

some showing that authorities in h[er] country of nationality

are either aware of h[er] activities or likely to become aware

of h[er] activities.”   Hongsheng Leng v. Mukasey, 528 F.3d 135,

143 (2d Cir. 2008).

     No   evidence   compelled   the    conclusion   that   Chinese

officials are likely to become aware of (or take an interest

in) Jin’s protest activities in the United States based solely

on the publication of her picture and name in 2011 and 2012 print

and online publications, some of which she admitted were not

circulated in China.    See Y.C. v. Holder, 741 F.3d 324, 334,

336-37 (2d Cir. 2013).     Indeed, we have rejected as “most


                                 4
unlikely” the suggestion “that the Chinese government is aware

of every anti-Communist or pro-democracy piece of commentary

published online” and found speculative claims that the Chinese

government may discover a few articles published on the internet

years earlier.   Y.C. v. Holder, 741 F.3d at 334 (citing Jian

Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005) (“In the

absence of solid support in the record . . . , [an applicant’s]

fear is speculative at best”)).

    Because Jin failed to satisfy her burden of proof that she

practices Falun Gong or, alternatively, that authorities are

aware, or likely to become aware, of her practice, the agency

did not err in concluding that she failed to establish a

well-founded     fear     of    persecution.       See   8 U.S.C.

§ 1158(b)(1)(B)(i); see also Chuilu Liu v. Holder, 575 F.3d at

197-98; Hongsheng Leng v. Mukasey, 528 F.3d at 142.          That

finding was dispositive of asylum, withholding of removal, and

CAT relief because all three claims were based on the same

factual predicate.      Paul v. Gonzales, 444 F.3d 148, 156-57 (2d

Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk of Court

                                  5